﻿85.	Mr. President, it is a privilege to join the distinguished speakers who have preceded me on this rostrum in congratulating you on your unanimous election to the high office of President of the thirty-second session of the General Assembly. It is indeed a categorical acknowledgement of your outstanding qualities of statesmanship and a deep recognition of the constructive role your country, Yugoslavia, has played, and continues to play, in its firm support of the aims and objectives of the United Nations and its Charter. In wishing you success in this difficult task, we cannot fail to mention, with praise and appreciation, your predecessor, Mr. Amerasinghe, whose wisdom, courage and indefatigable efforts were among the most prominent features of the previous session.
86.	I should also like to avail myself of this opportunity to express the deep respect and profound appreciation in which Jordan holds the person of the Secretary-General, Mr. Waldheim, for his valuable and unrelenting efforts in realizing the objectives and aspirations of the United Nations.
87.	Allow me to express Jordan's great pleasure at the admission to United Nations membership of Djibouti, whose membership in the League of Arab States we also cherish, and to wish its brotherly people continued growth, advancement and prosperity.
88.	I should also like to extend Jordan's warm welcome to the Socialist Republic of Viet Nam, whose membership in the United Nations comes as the culmination of a quarter of a century of bitter sacrifices by the courageous Vietnamese people, and to wish them every success in their efforts at development, rehabilitation and reconstruction.
89.	The report of the Secretary-General on the work of the Organization and his realistic appraisal of its achievements and the current world problems is a true and sober expression of the Organization's attainments and shortfalls in terms of its defined objectives, namely, spreading peace throughout the globe, disarmament, combating racism and apartheid, eliminating the wide gap between rich and poor nations, the establishment of a new economic order, the successful conclusion of the Law of the Sea Conference, and other actions and measures designed to achieve international solidarity and global interdependence in support of right, freedom, justice and human dignity.
90.	For mankind, 1977 came in as a year of great expectations, to quote the Secretary-General Yet, as it nears its end, we find ourselves delicately and precariously poised between modest achievements and grave misgivings and doubt.
91.	As a result, a certain measure of pessimism is casting its dark shadow on the international community. This is a cause for regret; yet we deem it necessary once again to quote Mr. Waldheim, in explaining this slow pace of progress.
"Membership in the United Nations is, in the first place, the recognition of a balance between the sovereign rights and interests of Member States and their obligations under the Charter." It is my Government's considered opinion that the predominance of capricious, short-sighted national self- interest over the long-term interests of mankind, which has in recent times become the rule rather than the exception, constitutes the major challenge to the United Nations. Unless those two kinds of interests can be reconciled, the will of the international community respected and the United Nations resolutions implemented, and until defiance of that will and deviation from the norms of international dealings are punished, and if an end is not put to the audacious and disdainful disregard of those resolutions, the fate of the United Nations will remain subjected to the most serious dangers.
92.	The era of colonialism has come to a close. Peoples have been emancipated, but some are still suffering from the remaining vestiges of either the old colonialism, or neo-colonialism. Sooner or later, they, too, will attain their freedom, complete and undiminished, and exercise full sovereignty over their fates and resources.
93.	Helping them achieve their aspirations to a better life through shortening the phases of their development is at once a humanitarian and an enlightened act, the fruition of which, over both the short and long run, will serve the interests of rich and poor nations alike. If the North-South dialogue has not achieved its desired objectives yet, the common interest will undoubtedly prevail in the end. We know of no single short-cut to the establishment of the new international economic order, but we are certain that a genuine dialogue and not a futile confrontation will provide us with more experience, vision and wisdom in finding the road and following it.
94.	The question of war and peace, whether globally or regionally, must be the preoccupation of the United Nations, for on it hinges the survival of humanity. Yet, to a large extent, this is a responsibility of the super-Powers. It is they who must come to grips with the issues of strategic arms limitation and, hopefully, thereafter, mutually acceptable levels of disarmament. Regretfully, we notice that expenditure on armaments exceeds $300 billion per annum, and that what is taking place is a continuous spiralling of the arms race and a never-ending search for new and even more destructive weapons systems. If anything should go wrong, none of us will be spared.
95.	It has been the fate of the sisterly State of Lebanon to experience, during the past two years, a tragic ordeal from which some small pockets of its territory are still suffering, due to external causes that do not augur well for Lebanon. However, Jordan would like to express its great satisfaction and profound happiness at seeing this sisterly State, having passed from this ordeal, accelerating the pace of its reconstruction and exercising once more its cultural and intellectual role as cherished and respected part of our Arab world.
96.	Another issue commanding the attention of Jordan is the tragic conflict in Cyprus. Jordan maintains a historical and long-standing friendship with both Greece and Turkey, and earnestly hopes that the intensive efforts at resolving the conflict between the two Cypriot communities will meet with success within the framework of the independence of the Cypriot people, their territorial integrity and the mutual recognition of both communities in accordance with whatever agreement is reached between them.
97.	The emancipation of Namibia has been on the agenda of the United Nations since 1946, and yet the independence of Namibia remains unresolved and faces problems and impediments. We appreciate the efforts which the General Assembly has made, the guidelines and principles which the Security Council set forth in resolution 385(1976) and, recently, the efforts of certain Western Powers to transform words into deeds and to achieve this independence.
98.	But, tragically, the obstinacy of the discredited South African regime continues to abort any real and meaningful solution based on the inalienable right of the peoples of South West Africa to sovereign independence.
99.	In Southern Rhodesia a handful of exploiting landlords continues to stand in the way of an independent Zimbabwe, based on "one man, one vote" suffrage, thereby blocking the freedom of its 4 million indigenous inhabitants.
100.	The abominable theory and practice of apartheid in South Africa continues to be an affront to the conscience and moral values of humankind in its entirety, as expressed within the United Nations and outside of it, and in the various world conferences held during this year, the latest being at Lagos, Nigeria. World opinion is becoming not only more aware, but intensely more committed to active solidarity with the oppressed black majority of South Africa. While a break-through is in its incipient stages, it is inevitable that mounting world pressures, if properly and effectively organized, will force a change in favour of elemental human decency and the vindication of the inalienable human rights of the oppressed black majority in South Africa.
101.	In the Middle East, the year 1977 started with an aura of guarded optimism. Statesmen, both within and outside of the Middle East, indulged in concentrated efforts with a view to ending the long ordeal of its people, and particularly the indescribable suffering of the people of Palestine. The Arab countries have expressed an unmistakable willingness to opt for a just and lasting peace. This willingness was reiterated by Jordan and communicated to the Secretary-General, Mr. Waldheim, when he visited the region in February of this year. It was communicated with equal emphasis when the United States Secretary of State, Mr. Cyrus R. Vance, visited the area in July of this year. The position of Jordan is still positive and clear-cut. The position which we had put forward was based on the following principles: first, the withdrawal of Israeli forces from all the territories occupied in 1967, in accordance with Security Council resolution 242(1967) and 338 (1973); secondly, the fulfilment of the legitimate and inalienable national rights of the Palestinian people, including its right to self-identity and self-determination in its homeland, Palestine, in accordance with the Charter and relevant resolutions of the United Nations; thirdly, the enabling of the refugee people of Palestine .to exercise its right to choose between repatriation or compensation according to General Assembly resolution 194(111), which is reaffirmed year after year; and, fourthly, acceptance of peace obligations within secure and recognized borders for all States concerned, in addition to security guarantees for both sides and any other arrangements or guarantees which may be deemed necessary.
102.	Jordan has supported the resumption of the Geneva Peace Conference on the Middle East at the earliest possible date with the participation of all parties concerned, including the Palestine Liberation Organization. Inspired by the unity of the cause, it then proposed the formation of a single unified Arab delegation to attend the peace negotiations in order to ensure the participation of all parties, since the question of Palestine is too broad for any one Arab country to assume responsibility for it. His Majesty King Hussein has repeatedly stated that it is inevitable, if a permanent and just peace is to be achieved in the region, that the Palestinian people should be enabled to exercise its right to self-determination and to shoulder the responsibility for its own decisions.
103.	The bleak view taken of the chances for peace in the Middle East is, first and foremost, the result of Israel's disregard of the Palestinian dimension in the crisis, its keeping 3.5' million Palestinians under occupation or dispersed throughout the world, its refusal to negotiate with the legitimate representatives of the Palestinian people, its establishment of settlements in the occupied Arab territories and the legalization of those already established, its violation of human rights in the occupied territories, the application of Israeli laws to the Arab inhabitants of those territories, its colonialist practices in an era of decolonization and public statements by the Israeli military establishment denying the existence of occupied territories but later calling them "administered territories" and, finally, "liberated territories" and considering them as an integral part of the "greater" State of Israel..
104.	All those acts were perpetrated by Israel in violation of the principles of the Charter and the relevant resolutions of the United Nations and in defiance of the conscience of the world, whose repeated resolutions fell on deaf Israeli ears* and were met with audacious disrespect for the international community. Israel has always claimed in all forums that it is not only desirous of peace and seeking to achieve it, but that it is also prepared to offer more concessions if only the Arabs would agree to negotiate with it. Yet, when it became convinced that the Arab States directly involved, including the Palestinians, were serious and in earnest about real peace, Israel was evidently caught short and began resorting to various manoeuvres to delay effective steps towards peace. Thus its true designs, which had long been shrouded in ambivalent semantics, if not outright deceit, had to be exposed.
105.	Last week-end, on 1 October, a joint United States-USSR statement was issued concerning the Middle East problem, and it has been carefully studied by my Government. My Government found in that statement a positive development on the road towards achieving a just and lasting peace in the Middle East crisis. It not only came as the culmination of the sincere efforts which the United States had made in co-operation with the Government of the Soviet Union but it also represented an embodiment of the international will as expressed by the various organs of the United Nations, including the General Assembly. In noting the balance struck bet^ en the principles of settlement contained in the statement, particularly the right of the Palestinians to recover their legitimate rights, the Government of Jordan would like to stress that it finds in the statement a sound major step which could be the stepping-stone to positive movement towards peace negotiations at Geneva. It sincerely hopes that this statement will elicit a response from all other parties desirous of preserving their vital interests in building a just and lasting peace and keenly interested in world peace, which the international community is striving to preserve and strengthen.
106.	Earlier, on 29 June in fact, the nine States members of the European Community also issued a statement affirming those same principles and calling for the recognition of the right of the Palestinian people to establish its own homeland on its territory of Palestine. In expressing our appreciation to the European States for this development in their position as a group, we also recall, with all due gratefulness and appreciation, the noble positions taken by the members of the socialist bloc, the non-aligned countries, the Islamic States, the African and Latin American countries and all other friendly States and their support over the years, both inside and outside the United Nations, of the cause of the Palestinian people by backing right and justice and by condemning the illegal Israeli occupation.
107.	The whole world is now at odds with Israel, which stands isolated in a position in which its military establishment is defying the world. And in this open confrontation, the Zionist pressure groups here and there exerting feverish efforts to justify Israeli occupation, expansion and settlements and its uprooting and dispersal of a whole people. Israel has been placing obstacles in the face of peace and rejecting the Geneva Conference.
108.	It is no exaggeration to stress, in closing, that the few days and months ahead will be of momentous importance to peace and stability not only in the Middle East but also in the world at large, directly or indirectly.
109.	Jordan staunchly supports the peace option. But it takes two sides to consummate a peace and each must exert sincere and unswerving efforts to that end. If Israel opts for that road, we shall no doubt reach that goal. Should it continue to defy the unanimous will of the international community, we shall have no alternative but to reappraise our options, depending on Members' support in achieving justice, curbing the aggressor and taking the effective and deterrent action stipulated in the Charter of the United Nations to preserve peace in the region and the entire world.
 





